Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
        Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 9-10 and 14, the present invention from the present application discloses a server in which “identify a location to which the information processing device belongs, based on the network information being managed, in accordance with receiving from the information processing device a notification about a changed network setting of the information processing device; and transmit, to the information processing device, a device setting of the printer driver based on the information of print performance corresponding to an image forming device belonging to the location being identified, wherein a device setting of the printer driver of the information processing device is updated based on the device setting transmitted from the management server” which are allowable in combination with the other claimed limitations.
As to claim 15, the present invention from the present application discloses a management server in which “manage information of print performance of at least one first image forming device associated with a first location and information of print performance of at least one second image forming device associated with a second location; and in accordance with a detection of a location information of the information processing device from the first location to the second location, transmit, to the information processing device, a device setting of the printer driver based on the managed information of print performance corresponding to the at least one second image forming device associated with the second location” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Yamada (US P. No. 2020/0053244), Shima (US P. No. 2007/0204045), which is recorded in the office action filed on 03/01/21. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Ozama (US P. No. 2019/0050184) discloses it is possible to adopt the following configuration. When ubiquitous printing to be described below is executed, information (IP address and the like) on the multifunction peripheral, which is an output machine of the ubiquitous printing, is transmitted from the print server to the PC that has created a print job of the ubiquitous printing such that the PC sets up a local printer driver corresponding to the multifunction peripheral after installing it from the Web.
Takahara (US P. No.2005/0281258) discloses an address translation program executed on a computer installed with an application program capable of utilizing a communication adapter, for performing communications based on a first type address, having its own first type address that might be changed, an adapter driver for controlling the communication adapter and resources of other computer, and further installed with a network management program for performing the communications having a content designated by the application program in a form based on a second type address and for periodically outputting a transmission request of a second type communication management packet having such a predetermined content that a second type address unique to a broadcast packet is set as a destination address in order to specify a communicable computer, is created to make the computer function as a device comprising address pair storage means for storing an address pair defined as information containing the first type address and the second type address assigned to the communication adapter in relation to each of the communication adapter within the self -computer and several pieces of communication adapters within other computers, 

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jan. 31, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672